Citation Nr: 0017920	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
a right knee disability is well-grounded.

2.  Entitlement to service connection for a right knee 
disability.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 27, 
1964 to March 16, 1964.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a February 1998 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA) denying 
service connection for a right knee disability.  

A hearing was held in April 1999 before an RO hearing 
officer.  A transcript of the hearing is of record.


FINDING OF FACT

The appellant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a right knee disability is plausible.


CONCLUSION OF LAW

The claim for service connection for a right knee disability 
is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

An entrance physical examination was performed on February 
13, 1964.  The veteran denied bone or joint deformity or 
"trick" or locked knee.  The lower extremities were 
evaluated as normal.  The veteran was admitted to a hospital 
on March 2, 1964, complaining of right knee pain.  Statements 
obtained for clinical purposes indicated that he was involved 
in a football accident one year before which had caused a 
twisting injury to the right knee.  At the time, torn 
ligaments were diagnosed; the injured leg was placed in a 
cylinder cast for six to eight weeks.  Since the removal of 
the cast, the veteran had experienced recurrent episodes of 
buckling, locking and pain in the knee.  After entering 
service, he had felt increased pain in the right knee when 
performing activities required in basic training.  

Physical examination of the right knee after admission to the 
hospital revealed one-half inch of quadriceps atrophy.  There 
was a moderate amount of laxity of the anterior cruciate and 
medial collateral ligaments.  There was a suggestion of a 
positive McMurray's sign, indicating a possible torn medial 
meniscus.  The diagnosis was internal derangement of the 
right knee, probable torn medial meniscus, laxity of the 
medial collateral and anterior cruciate ligaments, 
symptomatic since a twisting injury while playing football 
one year before, and manifested by recurrent episodes of 
pain, buckling and locking of the knee on vigorous activity.  

A medical board was convened in March 1964.  It was the 
medical board's finding that the veteran's right knee 
disability had existed prior to his entry on active duty and 
had not been aggravated by active duty.  

A report of the veteran's treatment in March 1963 at Anna 
Jaques Hospital was received in October 1997 in support of an 
original for service connection for a right knee disability.  
The report reflects that the veteran had twisted the right 
knee cap and dislocated it to the lateral aspect.  It was 
reported that he had slipped on a snow bank.  The knee cap 
was relocated and protective strapping was applied. 

VA outpatient reports, dated from May 1997 to October 1997, 
reflect the veteran's treatment for various problems, 
including chronic low back pain, hypertension and 
hyperglycemia.  No reference was made to a right knee 
disability.

Associated with the record in February 1998 were copies of 
medical reports in connection with a claim for disability 
benefits from the Social Security Administration.  They 
reflect the veteran's evaluation or treatment for a 
disability involving the lumbosacral spine, and make no 
reference to a right knee disorder.  

A hearing was held in April 1999 before an RO hearing 
officer.  In testimony, the veteran related that he had 
sustained an injury to the right knee about one year before 
entering service.  He stated that right knee problems had 
resolved about three to four months after the injury, and 
that the knee was asymptomatic when he entered on active 
duty.  He noted that a twisting injury during basic training 
caused temporary dislocation of the right knee cap, and that 
he thereafter suffered constant knee pain.  He remarked that 
he had experienced ongoing problems with pain and swelling of 
the right knee in postservice years.

II.  Legal Analysis

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

A review of the record discloses that no defects of the 
veteran's right knee were noted when he was examined for 
service entrance.  Accordingly, the presumption of sound 
health at entrance on active duty applies in this case.  
However, governing criteria provide that the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a right knee disability preexisted service.

Here, there is medical evidence in the form of a hospital 
record which shows that the veteran sustained a right knee 
injury about one year before service.  Additionally, in 
clinical data recorded during service, the veteran 
acknowledged that he had experienced recurrent right knee 
symptoms following the preservice the knee injury.  After 
having considered the veteran's history in conjunction with 
clinical findings, a service department medical board 
determined that a right knee disability had preexisted the 
veteran's entrance on active duty.  Having reviewed the 
record, the Board concludes that the presumption of soundness 
at enlistment, with regard to a preservice right knee 
disability, is rebutted by clear and unmistakable evidence to 
the contrary.  Crowe v. Brown, 7 Vet. App. 238 (1995).

After determining that the presumption of soundness at 
enlistment has been rebutted, the Board now turns to the 
question of whether the appellant has presented a well-
grounded claim for service connection for a right knee 
disability by way of aggravation.  A well-grounded claim is 
one which is plausible.  If he has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  As will be explained below, the Board finds that the 
claim for service connection is well-grounded.

Three discrete types of evidence must be present in order for 
an appellant's claim for service connection to be well-
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by a medical diagnosis;  (2) There 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence;  and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498 (1995).  
In determining whether a claim is well-grounded, the Board is 
required to presume the truthfulness of evidence.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).  

Here, the first Caluza requirement is met because there is 
medical evidence suggesting that the veteran now has a 
chronic right knee disability, in view of the clinical 
findings recorded prior to and during service.  The second 
Caluza requirement is met in that the veteran is competent to 
state that he experienced a worsening of knee symptoms during 
service.  Finally, the third Caluza requirement is met, in 
this case involving service connection by way of aggravation, 
since the right knee was found to be asymptomatic at service 
entrance, yet was objectively shown to have internal 
derangement, about one week after the veteran entered 
service.  The knee then exhibited some ligament laxity and 
quadriceps atrophy, as well as a possible torn medial 
meniscus.  These clinical findings were not indicated with 
respect to the right knee prior to service.  Accordingly, 
viewing this evidence in the most favorable light, the Board 
concludes that the appellant has presented a plausible claim 
of service connection for a right knee disability on the 
basis of aggravation.  Thus, the Board finds that the claim 
is well-grounded.  The action necessary to fulfill the duty 
to assist in the development of a well-grounded claim will be 
addressed in the remand portion of this decision.


ORDER

The claim of entitlement to service connection for a right 
knee disability is well-grounded.  To this extent, the appeal 
is granted.


REMAND

Regarding the claim of entitlement to service connection for 
a right knee disability, the Board has determined that the 
claim is well-grounded.  Accordingly, VA has duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As discussed above in the decision which found the claim for 
service connection for a right knee disability well-grounded, 
there is of record some medical evidence, favorable to the 
claim, tending to indicate that the right knee disability 
increased in severity during the veteran's period of active 
military service.  At the same time, however, there is of 
also of record some medical evidence which is unfavorable to 
the claim.  That evidence consists of a report of a service 
department medical board that determined that a preexisting 
right knee disability underwent no increase in severity while 
the veteran's was on active duty.  There is, then, a conflict 
in the medical evidence in the record on appeal.

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The veteran should be requested to 
clearly identify non-VA medical sources 
which have provided treatment for his 
right knee disability at any time since 
service.  Names, addresses and dates of 
treatment should be specified.  After 
obtaining a consent to the release of 
medical records from the veteran, the RO 
should request copies of the medical 
records from all identified sources.  All 
medical records obtained should be added 
to the claims folder.

2.  After the development requested above 
has been completed, the RO should 
schedule the veteran for a VA orthopedic 
examination.  The examiner must review 
the entire claims folder, including a 
copy of this remand, prior to the 
examination, and he/she should indicate 
in the report of the examination that a 
review of the claims folder was 
accomplished.  The purpose of the 
orthopedic examination is to determine 
the nature and extent of any right knee 
disability now present.  All clinical 
findings should be reported in detail.  
At the conclusion of the examination, the 
examiner should state whether it is at 
least as likely as not that the veteran's 
preexisting right knee disability 
underwent an increase in severity while 
he was in military service.

When the development requested above has been completed, the 
case should be further reviewed by the RO.  If the benefit 
sought on appeal is not granted, the appellant should be 
furnished a supplemental statement of the case and afforded a 
reasonable time to reply thereto.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if in order.  No action is required of the 
appellant until notified.  The purpose of this remand is to 
obtain clarifying information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



